Dostbr, 0. J.
(dissenting) : I dissent from the decision of this case. Appellant is an employee of a corporation. Therefore, the legislature may rightfully control his action to the extent that it can control the action of the corporation whose agent he is. Inasmuch as a corporation can only act by agents, the law must in consequence visit upon the latter such penalties as will insure compliance with the requirements imposed upon the former. The corporation repres*165ente-d by the appellant is a voluntary association of individuals who sought and obtained the special privilege under the statutes of this state of actirig together as an ideal, intangible entity in the business of mining for coal. They might have prosecuted their enterprise as individuals or in conjunction with one another as partners. They did not choose to do so, but on the contrary preferred to avail themselves of the greater rights and advantages known or supposed to belong'to a corporate organization. This they had the right to do, but they could only do so by virtue of the special permission and subject to the special conditions^ the constitution and statutes of the state. The chief of these conditions is the reserved power of the legislature to alter or amend the laws pertaining to their organization and methods of transacting business. The constitution of the state ordains: “No special privileges or immunities shall ever be granted by the legislature, which may not be altered, revoked or repealed by the same body; and this power shall be exercised by no other tribunal or agency.” (Bill of Rights, § 2.) “ Corporations may be created under general laws ; but all such laws may be amended or repealed.” (Art. 12, § 1.)
Questions as to the extent of the power reserved in constitutional or statutory provisions similar to those above quoted have been frequently raised. The result of the various decisions on the subject is thus summarized in 7 A. & E. Encycl. of L., 2d ed., 675 : “It may be safely stated, however, that the legislature has authority to make any alteration or amendment in a charter granted subject to such reserve power, which will not defeat or substantially impair the object of the grant or rights vested under it, and which it may deem proper to secure either that object *166or other public or private rights.” The supreme court of the United States has repeatedly affirmed the efficacy of the power to amend corporate charters within the limitations above stated, when expressly reserved, as in our constitution. (N. Y. & N. E. Railroad Co. v. Bristol, 151 U. S. 556, 14 Sup. Ct. 437, 38 L. Ed. 269.)
Counsel for appellant do not question the soundness of the doctrine as an abstract proposition of law, nor do they question its application to the case under discussion except to inveigh against it through mere generalities and platitudes, as that “ vested rights cannot be destroyed or impaired under such reserved power,” and “ the exercise of the reserved power must not defeat or substantially impair the object of the grant.” The assertion of these truisms, however, is nothing more than a restatement of the rule of law in the very terms of its admitted- limitations. The reserved power to amend corporate charters is not, of course, the power to destroy vested rights, or to defeat the object of the grant; but to assert that a statutory amendment to a charter imposing upon the corporation the obligation to pay the wages of its employees in current money instead of orders for goods, and invalidating prospectively all contracts to pay-other than in money, impaired the object of the grant to the corporation, or any vested right held by it, would be to impeach the intelligence of the court addressed. Indeed, such a statute does but give express force to the implied agreement contained in every contract solvable in money that it shall be so discharged; and it does but aid in the execution of the sovereign power of the nation to provide and maintain a standard of value and a medium of exchange. These considerations, as bases upon which to rest legislation of *167the kind in question, were stated and elucidated by the supreme court of Indiana in Hancock et al. v. Yaden, 121 Ind. 366, 28 N. E. 253, 6 L. R. A. 576, with- a strength and cogency of reasoning which, so far as I know, has never even been assailed. If, therefore, the act under consideration is in the nature of an amendment to the statutes providing for the organization of corporations and prescribing regulations for the transaction of their business, it is beyond attack from any of the constitutional grounds assumed by the counsel for appellant. Hence, the meritorious question in the case is not whether the Kansas legislature has the power to impose upon a Kansas corporation the obligation to pay its employees in money, but whether it has actually done so.
It is a fundamental rule of judicial action to resolve all reasonable doubts as to the constitutional validity of a legislative enactment in favor of the statute. Indeed, the perception of a reasonable doubt as to whether the enactment is constitutionally valid is to determine the question in favor of the act. This has been declared so often by this and other courts, and is so well understood as an elementary principle, that reference to the decisions would encumber, not fortify, an opinion. I need go, therefore, no further than to show that a reasonable doubt exists as to whether the act under discussion violates the organic law. I do not have to demonstrate its constitutional validity.
The argument of my associates is based upon two propositions, the first of which is that neither the title of the act nor the act itself purports to be in amendment of corporate charters, and, therefore, its enactment was not in execution of the constitutionally reserved power of amendment. The supposed defect more specifically pointed out by them is in the title *168of the act. They say that “no information appear ing in the title that corporate charters are affecte^, such subject is not only not clearly expressed, but is not expressed at all”; and hence, as they say, the statute is repugnant to the constitutional requirement that the subject of an act shall be clearly expressed in its title. This, indeed, is refining to a most filmy and tenuous degree. If in fact an act amends the statutes relating to corporate organization, or methods, or powers, it need not name itself as an amendatory act. It is sufficient if it contain provisions regulative of corporation methods or in enlargement or restriction of corporate powers. The subject-matter of such act does not exist in the assertion of its amendatory character, but it exists in the substantive provision newly inserted in place of, or supplemental to, the old one. If this substantive provision is clearly expressed in the title of the act, the act is valid, whether or not it, in its title, purports to be in amendment of the corporate charter. It becomes an amendment by force of the fact that it relates to the powers, or is regulative of the methods of, the corporation. It does not derive its validity and binding force from the fact (if such should be the case) that it declares itself to be amendatory, but it derives it from the fact that such is its nature and effect. This proposition is so reasonable, so nearly self-evident, that it has been challenged, I think, but once before. That was in Timm v. Harrison, 109 Ill. 593. I quote from the opinion in that case:
“It is insisted that the act of June 15, 1883, is in effect an amendment of chapter 43 of the Revised Statutes of 1874, known as the ‘dram-shop act,’ and that it violates the provision of section 13, article 4, of the constitution of 1870, that ‘no act hereafter passed shall embrace more than one subject, and that shall *169be expressed in the title,’ in that the title of the act does not profess to make such amendment. It is said that, if an existing law is amended, the fact that the new act is in amendment of the prior law must be expressed in the title of the new act, because such fact is the ‘ subject ’ of the new law. The subject-matter of each of the three sections of the act of June 15 is embraced in the title. If such subject-matter operates to amend or to repeal any prior law, that will be but the effect of the subject-matter ; and it is only the subject which the constitutional provision requires to be expressed in the title, and not the effect thereof. This precise question we x’egard as determined by the decision in The People v. Wright, 70 Ill. 388. The court there say of the act which they were called upon to constxme : ‘Although that act does not, in terms, profess to be an amendment of the charter of the city of Chicago, it is manifest that such was its necessary effect. It is entitled “An act to establish a board of police in and for the city of Chicago, and to prescribe their powers and duties.” It requires the organization of an executive department of the municipal government of the city, to be known as the “board of police of the city of Chicago,” and to this board it transfers the control and management of the entire police of the city, and also of all public police property. Certain powers theretofore exercised by the mayor and common council are thereafter to be exercised by the board of police. It (the act) became fundamental — apart of-the organic law of the municipality — in other words, an amendment of its charter ; and the mere fact that the act in its title does not profess to amend the city charter is unimportant. It professes to, and does, enact that which makes new organic law for the city government, and this is sufficient.’ ”
The doctrine of the majority of the court, reduced to a finality, is that no act affecting corporations later than the original one is valid unless in its title it purports to be amendatory of the existing law; that is to say, carried to its logical extent, that corporations are *170not required to take notice of the general body of the statute law, but only of such portions of it as specifically relate to them and declare such relationship in their titles. The individual citizen, however, continues to be charged with a knowledge of the law, whether he in fact possesses it or not.
I do not put my brethren in a false position by this statement and illustration. I but unmask the position they already occupy. Take the statute under consideration for an instance. It purports in its title to be an act to secure to laborers the payment of their wages, etc. Now, all classes of persons and associations employ laborers and become indebted to them for wages ; corporations do ; trusts do ; partnerships do ; individuals do ; so likewise the managers and agents of corporations, trusts, partnerships, and individuals. Admit this statute to be constitutional as against every objection save the one under consideration (and the fact of its being unconstitutional upon other grounds does not deprive the illustration of its pertinence), and the resulting law, as my associates would have it, is that every one of the above-named classes of persons and associations, save corporations, are required to take notice of it and be governed by its provisions. Every employer of labor, except a corporation employer, must obey its requirements, or, if not, abide its penalties. This exemption of the corporation from the common obligation to know the law and obey its mandate is placed on the sole ground that the statute does not profess in its title to be amendatory of the original charter of incorporation.
Corporations employ laborers and are under obligation to pay them, and it is within the admitted power of the legislature to secure by appropriate enactment the payment of wages due from corporations as well *171as from other classes of employers ; but, nevertheless, an act which by its title professes generally to secure wages to laborers from all classes of employers does not secure them from corporations because it does not in its title specifically purport to do so. This is the very madness of unreason. It not only leads to the conclusion, but is itself the conclusion, that not a single act concerning corporations passed subsequently to the original one is of any validity, unless the subject of corporations is indicated or comprehended in its title. This court has never heretofore decided cases affecting corporations upon any such assumption. On the contrary, the companion case to this, The State v. Wilson, ante, p. 32, which was submitted along with this one, and just decided, was determined upon the exactly opposite theory. The act under consideration in that case was entitled “An act to regulate the weighing of coal at the mine.” It did not in its body, any more than in its title, profess to apply to corporations ; nevertheless two of us held it to apply to a corporation, and Mr. Justice Smith, who dissented, did not rest his objections to the act upon the ground that the subject of corporations was not expressed in the title.
I know the answer to the argument I have thus advanced. It is not expressed, or perhaps even implied, in the opinion of the majority; but it is the only one which can be made with sufficient show of reason to command a moment’s attention. It is that statutes may be regulative of the business in which corporations, as well as individuals, engage, and that such a statute, applying rather to the business prosecuted than the power to prosecute it, is not to be held amendatory of the charters of corporations engaging in it; and hence the statute we are considering, die-*172taking, as it does, the payment in money of wages due from natural persons as well as from corporations, assumes to regulate a business common to all, not a right of the corporations concerned. In this way my learned associates reach the conclusion, first, that the statute is not amendatory ; and second, that, not being amendatory, it is an unjustifiable restriction upon the constitutional freedom of contract. With the first of these conclusions only do I have any present concern. That conclusion is the conception of a distinction without a difference, and is appreciable only by one who is capable of understanding how a statute may regulate the business of a corporation without at the same time régulating the corporation itself. It is a fiction pure and simple. Although not expressed in the words here employed, hardly expressed at all, in the cases of Union Trust Co. v. Thomason, 25 Kan. 1; Rouse v. Harry, 55 id. 589, 40 Pac. 1007; Railway Co. v. Medaris, 60 id. 151, 55 Pac. 875, it nevertheless was made to serve in part, at least, as a basis for the decision of those cases. Without raising the question of the correctness of those decisions from other standpoints and for other reasons, I repudiate the idea that the business of a corporation may be regulated without also regulating the corporation itself in the exercise of its corporate rights or methods.
Take again, for illustration, the statute under discussion. In order to test the' reasonableness of the theory of regulating the business without regulating the owner of it, assume the statute to be constitutionally unobjectionable. Before its enactment corporations possessed the right to pay their employees in any medium that might be agreed upon. This was a right necessarily implied in their charters, because, unless otherwise restricted, corporations may do busi*173ness exactly the same as natural persons. The statute took away this charter right and commanded payment to be made in money. Now, I ask, is this a regulation of the business in which corporations are engaged, or is it a regulation of the corporations themselves? Does it relate solely to the business which natural persons together with corporations are prosecuting, or does it impose a substantive limitation on the charter powers of corporations? Whatever court should hold in express terms that it relates to the business of the corporation and not to the corporation itself (and those are the ultimate terms to which such decision would reduce itself) would be regarded as having perpetrated a judicial jest rather than a judicial decision.
The objection that the act under consideration does not itself profess to be amendatory of the existing law is of a piece with the objection to the title. If the act is in fact amendatory, if it adds anything to the body of the law on the subject, it must of necessity be regarded, legally speaking, as amendatory.
It is also said that this act cannot be regarded as amendatory of the corporation laws because it contains provisions applicable to others than corporations, and hence it could not have been the legislative intent to give it the character of an amendment to corporate charters. This is but a statement in another form of the objections already noticed and answered. It will be observed that the body of the act does apply to corporations eo nomine. It is evident, therefore, that the legislature designed that corporations should be affected by the act; that they, as well- as individuals and other classes of associations, should be laid under the obligation to pay their employees in money. This, I repeat again, makes the act as to corporations *174amendatory in nature. The design to produce the effect, the purpose to impose new restrictions on corporate powers, is the intent to amend. It may be incongruous to join natural persons with artificial ones in a statute such as this, which as to the artificial ones can only operate as an amendment to the code already governing them; but if it be done, the natural, the necessary, effect of the new law, as an amendment of the old one, is not thereby prevented.
I come now to consider the last of the two propositions on which my associates rest their judgment that the statute is not an amendment of corporate charters. It is not advanced by them in that portion of their opinion devoted to the specific topic. It is clearly indicated, however, as a substantive objection in their discussion of the invalidity of the act as a police regulation and its consequent repugnance to the fourteenth amendment to the federal constitution. It is that the act being, as they endeavor to show, invalid as to natural persons and associations of natural persons, it is likewise invalid as to the corporations which, along with the others, are included in its terms. I grant that a part of an act violative of the fundamental law nullifies the entire statute, if the bad cannot be separated from the good; this is familiar law; but, assuming the objection to the portions of the act we are considering to be well founded, I deny that such portions cannot be separated from those which otherwise would be good. The rule upon the subject is thus stated by an eminent jurist and law-writer:
“ Where, therefore, a part of a statute is unconstitu- - tional, that fact does not authorize the courts to declare the remainder void also, unless all the provisions are connected in subject-matter, depending on each other, operating together for the same purpose, or otherwise so connected together in meaning, that *175it cannot be presumed the legislature would have passed the one without the other. The constitutional and unconstitutional provisions may even be contained in the same section, and yet be perfectly distinct and separable, so that the first may stand though the last fall. The point is not whether they are contained in the same section; for the distribution into sections is purely artificial; but whether they are essentially and inseparably connected in substance. If, when the unconstitutional portion is stricken out, that which remains is complete in itself, and capable of being executed in accordance with the apparent legislative intent, wholly independent of that which was rejected, it must be sustained.” (Cooley’s Const.Lim., 5th ed., 212.)
The provisions of the statute under consideration as to natural persons and associations of natural persons are not so “connected in subject-matter” with the similar ones relating to corporations that if one falls the others must likewise fall. Those concerning the one class are not so dependent as that on those of the other class. They do not all “operate together for the same purpose,” nor are they all “ so connected together in meaning” that it cannot be presumed that the legislature would not have passed the one provision without the other. The provisions of the statute concerning the several classes of persons are not “essentially and inseparably connected in substance.” The legislature desired to secure to laborers generally the payment of their wages in money. It had the undoubted right thus to secure the wages of corporation employees. It conceived, wrongly we will assume, that it also had the right likewise to secure the wages of employees of others than corporations, and it undertook so to do. Can it, with any reason, be said that it would not have exercised its constitutional power over corporations in the respect *176named because it could not exercise a similar power over other employers of labor? or, to ask the question in the only terms which I am required to employ, Is it not reasonable to doubt that it would abnegate its power over the one class because it could not exercise it over the others? The asking of the question, as it seems to me, carries with it an affirmative answer.
We are not, however, without authority on the precise question. In Leep v. Railway Company, 58 Ark. 407, 25 S. W. 75, 23 L. R. A. 264, the constitutional validity of a statute which laid certain obligations on railroad companies and individual persons was considered. The court held the act invalid as to the individuals but valid as to the corporations, declaring that, “if in a statute as to contracts with employees unconstitutional provisions as to natural persons are inserted, they may be eliminated where the remainder of the statute relates to corporations and is valid.” This case is identical, so far as concerns our particular question, with the one under discussion. It declares the true rule, and, so far as I know, there is not a single opposing authority, but on the contrary there are many which support it. (Tiernan v. Rinker, 102 U. S. 123, 26 L. Ed. 103 ; State v. Amery, 12 R. I. 64; Moore v. New Orleans et al., 32 La. Ann. 726.)
Stress is laid on the fact that the act under consideration applies only to corporations and others employing ten or more men, and it is held by the majority that, admitting it to be an amendment of corporate charters, it nevertheless, in the respect mentioned, unreasonably discriminates between classes of corporations, and is consequently invalid. Much of "the argument made and nearly all of the illustrations used to picture the claimed inequalities of the law are from the standpoint of the laborer himself. It is said :
“ The obvious intent of the act is to protect the *177laborer and not to benefit the corporation. Why should not the nine employees who work for one corporation be equally protected with the eleven engaged in the same line of employment for another corporation ? The nine men lawfully paid for their labor in goods at a truck store would, with much reason, complain that the protection of the law was unequal as to them, when they saw eleven men paid in money for the same service performed for another corporation engaged in a like business. Such inequality destroys the law,” etc.
I deny that the act is to be viewed in such respect from the standpoint of the employee. The corporations cannot be heard to say, as a legal objection to the act, that its operation produces, as an incidental consequence, discrimination among their laborers. They cannot be allowed to put themselves in the position of the laborer, and say, as though with his mouth, “ The law does not compel my employer to pay me in current money but does compel' my neighbor’s employer to pay him in such medium. It is therefore bad.” To make the law a bad one, unjust discrimination must be made between the corporations themselves, so that some of them can say in their own behalf, * ‘ This law withholds privileges from me which it accords to others. It is therefore bad.” Suppose the law produced none of the claimed inequalities as to corporations, but as to their employees produced all that have been so indignantly denounced by my associate, Mr. Justice Smith, would any of the corporations be heard to say that the law was ba¡d, not because of its effect on them, but because of its effect on their workmen? The simple asking of the question is enough.
So far as concerns the charge of discrimination between the corporations themselves, viewed in respect *178to the power of the legislature to amend their charters (and the power to discriminate has to be viewed in connection with the power to amend), we may, I think, reach an accurate conclusion by asking whether the legislature could have made the discrimination in the original act providing for the organization and prescribing the powers of corporations. Whatever could have been done in the first instance can yet be done, save that vested rights acquired under the license to be a corporation cannot now be impaired; nor (what is the same thing) can the right to pursue the purpose or object of the grant be substantially impaired save by repeal. Subject to the limitations stated, the legislature may now do anything which it originally might have done. In the face of this obvious legal truth, it would be a waste of effort to try to prove that a distinction can now be made between corporations employing ten men and those employing more. Whoever denies that it can now be made is driven by the logic of his position to deny that the legislature, the creator of corporations, could have drawn the distinction in the first place. But we are not without authority upon this precise point. In the case of The State v. Peel Splint Coal Co., 36 W. Va. 802, 831, 15 S. E. 1000, an act to provide for the screening of coal by the operators of coal-mines employing more than ten men was upheld as against the same charge of discrimination that is here urged ; and in Shaffer & Munn v. Union Mining Co., 55 Md. 74, an act similar to the one we are now considering, requiring coal-mining companies employing more than ten men to pay their laborers in money, was also upheld as against the same charge of discrimination. The supreme court of the United States has likewise committed itself to the same doctrine. In the case of *179Budd v. New York, 143 U. S. 517, 12 Sup. Ct. 468, an act of the legislature of that state fixing the maximum charges of grain elevators in cities of 130,000 population or ^ore, but exempting elevator owners in cities of less population, was attacked on the score of unjust discrimination violative of the fourteenth amendment to the federal constitution. The act, however, was sustained, the court ruling its validity in the following language: “Although the act of New York did not apply to places having less than 130,000 population, it did not deprive persons owning elevators in places of 130,000 population or more of the equal protection of the laws.”
In this case the right of the legislature to regulate the charges of grain elevators was rested, as it had been in former cases, upon the public character of such agencies ; but the right to discriminate between them, a right apart from the right of regulation, was not placed upon the ground of their public character but upon the ground that the act operated equally upon all the elevator owners within each of the two classes into which elevators had been divided. Classification or discrimination in such respect is allowable, within the rule of equality thus declared. The supreme court of Iowa well expressed the theory of legislative right to discriminate between classes of persons. It said: “The number of citizens affected by a law does not control its validity under . . . the constitution. If the law operates upon every person within the relations or circumstances provided for, it is sufficient as to uniformity.” (McAunich v. The Mississippi & Missouri Railroad Co., 20 Iowa, 338.)
Reference is made in the majority opinion to my concurrence in the decision of Railway Co. v. Medaris, 60 Kan. 155, 55 Pac. 875. I concurred in that case, *180but, as distinctly stated, “only upon the assumption that the ‘ fellow-servant ’ act of 1874 was not an amendment of the general railroad incorporation law.” After stating the contentions of those who did not regard the act as amendatory, I said : “ The questions herein suggested were not discussed before us, and as to what should be the proper view to be taken of them I have no matured judgment. However, I yield formal assent to the decision made, but without feeling myself bound by it as in other and ordinary cases.” I have no wish to deprive my brethren of whatever weight the above expression of opinion may possess.
The majority of the court, after first conceiving the act under consideration to be without the license contained in the reserved power of the constitution to amend corporate charters, proceed to dispose of its remaining claim to validity as an exercise of the police power of the state. Believing it to be amendatory in character, and therefore valid, irrespective of its nature as a police regulation, there is no occasion, therefore, for me to express an opinion upon the latter subject, nor upon the corollary subject of its conflict with the fourteenth amendment to the federal constitution, further than I have done in showing that if does not unlawfully discriminate between classes, and consequently does not withhold from any of them the equal protection of the laws.